department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b scholarship option c scholarship option e scholarship program f scholarship corporation g scholarship program p applicant q employer x test y test dear we have considered your request for advance approval of your employer-related grant-making program under sec_4945 of the internal_revenue_code dated date this letter supersedes our previous letter dated date our records indicate that you p were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 the information submitted shows that you sponsor scholarships for children and or relatives of employees of q and its eligible subsidiaries through f’s b and c options procedures for option b under option b selection is considered under two programs program e and g under program e you enter into an agreement with f to sponsor a specified number of college scholarships for children and or other relatives of employees of q students enter the national scholarship competition by taking x those students scoring within the top one-half of one percent on a state-by-state basis are designated as semifinalist they may advance to the finalist level by confirming their scores on a second test y and by submitting an application form that includes a high school record provided by their high school officials showing academic performance a personal essay extra-curricular accomplishments and the recommendation of their high school principal or school official designated by the principal f selects students from among those children of employees who attained the finalist level in the e to receive p-sponsored scholarships g procedures generally parallel those of e except that eligibility in g is limited to black high school students the selection of individual grant recipients under both programs comply with the facts and circumstance test under sec_4 of rev_proc because the probability of attaining the finalist level and therefore being eligible for either e or g is extremely low procedures for option c under option c you enter into an agreement with f to sponsor a specified number of college scholarships for children and or other relatives of employees of q students enter the national scholarship competition by taking a test called x those students scoring within the top one-half of one percent on a state-by-state basis are designated as semifinalist they may advance to the finalist level by confirming their scores on a second test y and by submitting an application form that includes a high school record provided by their high school officials showing academic performance a personal essay extra-curricular accomplishments and the recommendation of their high school principal or school official designated by the principal f selects students from among those children of employees who attained the finalist level in e to receive p-sponsored scholarships these scholarships comply with the facts_and_circumstances_test under sec_4 of revproc_76_47 because the probability of attaining finalist level and therefore being eligible for g is extremely low if the number of children who qualify as finalists is less than the number of scholarships that the foundation agreed to sponsor f selects additional special scholarship recipient from among high-performing student below the finalists level the number of special scholarship recipients is limited to not more than of eligible applicants in accordance with the percentage_test of section dollar_figure of revproc_76_47 selection and governance for both b and c options option b and option c programs meet the requirements of sections dollar_figure of rev_proc f administers all aspects of the programs and bears all administrative costs scholarship recipients are selected by an independent selection committee f confirms scholarship recipients are selected by an independent selection committee f confirms the individual scholarship recipient’s enrollment at a college or university in the united_states that holds accredited status with a regional accrediting commission on higher education makes payment of the award through the financial aid office of the institution and supervises and investigates the use of the scholarships by the recipients in their educational program the scholarships will not be used as a means of inducement to recruit employees nor will a grant be terminated if an employee parent and or relative leave the company the prior employment period for establishing eligibility will not exceed three years scholarships will only be awarded to students who plan to enroll in an institution that meets the requirements of sec_170gi of the code sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance revproc_76_47 1976_2_cb_670 sets forth guidelines to be used in determining whether a grant made by a private_foundation under an employer-related program to a child of an employee of the particular employer to which the program relates is a scholarship grant that meets the provisions of sec_117 of the code as that section read before the tax_reform_act_of_1986 ifa private foundation’s program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure of revproc_76_47 and meets the percentage_test described in sec_4 the service will assume the grants meet the provisions of sec_117 as that section read before the tax_reform_act_of_1986 you have agreed that procedures in awarding grants under your program will be in compliance with sections dollar_figure through dollar_figure of revproc_76_47 without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 in particular the selection of individual grant recipients will be made by a selection committee the members of which are totally independent and separate from the private_foundation the foundation’s creator and the relevant employer the grants will not be used as a means of inducement to recruit employees nor will a grant be terminated if the employee leaves the employer the recipient will not be restricted in a course of study that would be of particular benefit to the relevant employer or to the foundation section dollar_figure of rev_proc provides a percentage_test guideline it states in the case of a program that awards grants to children of employees of a particular employee the program meets the percentage_test if either of the following tests are met the number of grants awarded under that program in any year to such children do not exceed percent of the number of employees’ children who were eligible were applicants for such grants and were considered by the selection committee in selecting the recipients of grants in that year or the number of grants awarded under the program in any year to such children does not exceed percent of the number of employees’ children who can be shown to be eligible for grants whether or not they submitted an application in that year you have agreed that your program will meet the requirements of either the percent or percent percentage_test of section dollar_figure applicable to a program that awards grants to children of employees of a particular employer records should be maintained to show that you meet the applicable_percentage test of section dollar_figure this determination is issued with the understanding that in applying the percent test applicable to employees’ children set forth in revproc_76_47 you will include as eligible only those children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 this determination will remain in effect as long as the procedures in awarding grants under your program remain in compliance with sections dollar_figure through dollar_figure of rev_proc without regard to the amendments to sec_117 made by the tax_reform_act_of_1986 if you enter into any other program covering the same individuals the percentage_test of revproc_76_47 must be met in the aggregate based on the information submitted and assuming your award programs will be conducted as proposed your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your employer-related grant-making program is a one-time approval this determination only covers the grant programs described above thus approval shall apply to subsequent grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110g of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosure notice
